Title: From Thomas Jefferson to George Jefferson, 7 March 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Mar. 7. 1800.

I wrote you on the 4th. that I should have a sum of money sent on about the 11th. to cover your advance for mr Randolph: but yesterday I recieved a letter from him mentioning that mr Picket had agreed to recieve the money in New York, and that the whole sum would be 2300. D.I find that about 400. D. for which I had given mr Barnes an order on the James river co. did not remain with you as I expected, but was applied to his credit to replace as much advanced by him for mr Short. this lessens my resources so much: and on rallying them to their utmost I find I can cover only 1800. Dollars. you may assure your correspondent at New York & rely yourself that this sum shall be placed in his hands in time to answer your draught on him; or it shall be paid any where else you please to direct. the remaining sum of 500. D. I am in hopes can be managed with you. on this subject be so good as to write to me fully, and count on whatever I can do, and on my particular acknolegements and participation in the friendly aid you have given mr Randolph in this business. I am Dr. Sir
Yours affectionately

Th: Jefferson

